Name: Commission Implementing Directive 2014/96/EU of 15 October 2014 on the requirements for the labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production, falling within the scope of Council Directive 2008/90/EC
 Type: Directive_IMPL
 Subject Matter: agricultural activity;  marketing;  means of agricultural production
 Date Published: 2014-10-16

 16.10.2014 EN Official Journal of the European Union L 298/12 COMMISSION IMPLEMENTING DIRECTIVE 2014/96/EU of 15 October 2014 on the requirements for the labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production, falling within the scope of Council Directive 2008/90/EC THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2008/90/EC of 29 September 2008 on the marketing of fruit plant propagating material and fruit plants intended for fruit production (1), and in particular Article 9(1) thereof, Whereas: (1) It is appropriate to adopt requirements with regard to labelling, sealing and packaging of fruit plant propagating material and fruit plants intended for fruit production to ensure that marketing takes place in accordance with Directive 2008/90/EC. (2) As regards fruit plant propagating material officially certified as pre-basic, basic or certified material and fruit plants officially certified as certified material, it is necessary to provide for sealing and packaging requirements. (3) Pre-basic, basic or certified material should be marketed with a label satisfying certain requirements. That label should be prepared and affixed by the responsible official body. Member States should have the possibility to provide that the responsible official body may allow the supplier to prepare and affix the label under its supervision. The design of the label should in any case be established by the responsible official body, in accordance with the requirements set out in this Directive. (4) To allow lots of different varieties or types of pre-basic, basic or certified material to be marketed together, Member States should be permitted to provide for an accompanying document complementing the label in order to facilitate information of users and to improve traceability and controls of lots at all stages of marketing. This document should be prepared by the responsible official body, or by the supplier concerned under supervision of the responsible official body. (5) For marketing of CAC (Conformitas Agraria Communitatis) material a document prepared by the supplier should be required. (6) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Propagating Material and Plants of Fruit Genera and Species, HAS ADOPTED THIS DIRECTIVE: Article 1 Labelling, sealing and packaging requirements Member States shall ensure that fruit plant propagating material, hereinafter propagating material, officially certified as pre-basic material, basic material or certified material, and fruit plants intended for fruit production, hereinafter fruit plants, officially certified as certified material, are only marketed if they comply with the labelling, sealing and packaging requirements set out in Articles 2 and 4. Where appropriate, an accompanying document, as provided for in Article 3, may be used to complement the label. Member States shall ensure that propagating material and fruit plants which qualify as CAC (Conformitas Agraria Communitatis) material are only marketed if they comply with the requirements for the supplier's document set out in Article 5. Article 2 Label for pre-basic, basic or certified material 1. Member States shall ensure that for pre-basic, basic or certified material a label complying with paragraphs 2 to 5 is prepared and affixed by the responsible official body to the plants or parts of plants to be marketed as propagating material or fruit plants. Member States may provide that the responsible official body may allow the supplier to prepare and affix the label under its supervision. The design of the label shall be established by the responsible official body, in accordance with paragraphs 2, 3 and 4. Propagating material or fruit plants forming part of the same lot may be marketed with a single label where such material or such plants are part of the same package, bundle or container, and that label is affixed in accordance with the second subparagraph of paragraph 5. Member States may provide that fruit plants, which are one or more years old, are to be labelled individually. In this case, labelling may be carried out in the field before or during uprooting or later. Where labelling is carried out later, plants of the same lot shall be uprooted together and be kept separate from other lots in labelled containers until those plants are labelled. 2. The label shall contain the following information: (a) the indication EU rules and standards; (b) Member State of labelling or the respective code; (c) responsible official body or the respective code; (d) name of supplier or its registration number/code issued by the responsible official body; (e) reference number of package or bundle, individual serial number, week number or batch number; (f) botanical name; (g) category, and for basic material also the generation number; (h) denomination of the variety and, where appropriate, the clone. In the case of rootstocks not belonging to a variety, the name of the species or the interspecific hybrid concerned. For grafted fruit plants such information shall be given for the rootstock and the top-graft. For varieties for which an application for official registration or for a plant variety right is pending, such information shall indicate: proposed denomination and application pending; (i) the indication variety with an officially recognised description, where appropriate; (j) quantity; (k) country of production and the respective code, where different from the Member State of labelling; (l) year of issue; (m) in case the original label is replaced by another label: the year of issue of the original label. 3. The label shall be indelibly printed in one of the official languages of the Union, easily visible and legible. 4. If a coloured label is used in respect of any category of plants or parts of plants, the colour of the label shall be: (a) white with a diagonal violet stripe for pre-basic-material; (b) white for basic material; (c) blue for certified material. 5. The label shall be affixed to the plants or parts of plants to be marketed as propagating material or fruit plants. Where such plants or parts of plants are to be marketed in a package, bundle or container, the label shall be affixed to that package, bundle or container. Where, in accordance with the second subparagraph of paragraph 1, propagating material or fruit plants are marketed with a single label, that label shall be affixed to the package, bundle or container formed by that propagating material or those fruit plants. Article 3 Accompanying document for pre-basic, basic or certified material 1. Member States may provide that an accompanying document maybe made by the responsible official body, or by the supplier concerned under the supervision of this body, for lots of different varieties or types of pre-basic, basic or certified material to be marketed together to complement the label referred to in Article 2. 2. The accompanying document shall fulfil the following requirements: (a) include the information set out in Article 2(2) and as indicated on the respective label; (b) be written in one of the official languages of the Union; (c) be delivered at least in duplicate (supplier and recipient); (d) accompany the material from the place of the supplier to the place of the recipient; (e) include the name and address of the recipient; (f) include the date of issue of the document; (g) include, where appropriate, additional information relevant to the lots concerned. 3. Where the information in the accompanying document contradicts the information on the label referred to in Article 2, the information on that label shall prevail. Article 4 Sealing and packaging requirements for pre-basic, basic or certified material 1. Member States shall ensure that, where pre-basic, basic or certified material is marketed in lots of two or more plants or parts of plants, those lots are sufficiently homogeneous. Plants or parts of plants making up such lots shall fulfil the requirements of point (a) or point (b): (a) plants or parts of plants are in a package or container sealed as defined in paragraph 2; or (b) plants or parts of plants form part of a bundle sealed as defined in paragraph 2. 2. For the purposes of this Directive sealing means: in the case of a package or container, closing in such a way that it cannot be opened without damaging the closure, in the case of a bundle, tying up in such a way that the plants or parts of plants forming part of the bundle cannot be separated without damaging the tie or ties. The package, the container or bundle shall be labelled in such a way that the removal of the label renders it invalid. Article 5 Supplier's document for CAC material 1. Member States shall ensure that CAC material is marketed with a document prepared by the supplier and complying with paragraphs 2 and 3, hereinafter the supplier's document. Member States shall ensure that the supplier's document does not resemble a label referred to in Article 2 or an accompanying document referred to in Article 3, so as to avoid any possible confusion between the supplier's document and those two documents. 2. The supplier's document shall contain at least the following information: (a) the indication EU rules and standards; (b) Member State where the supplier's document has been prepared, or the respective code; (c) responsible official body or the respective code; (d) name of supplier or its registration number/code issued by the responsible official body; (e) individual serial number, week number or batch number; (f) botanical name; (g) CAC material; (h) denomination of the variety and, where appropriate, the clone. In the case of rootstocks not belonging to a variety, the name of the species or the interspecific hybrid concerned. For grafted fruit plants such information shall be given for the rootstock and the top-graft. For varieties for which an application for official registration or for a plant variety right is pending, such information shall indicate: proposed denomination and application pending; (i) quantity; (j) country of production and the respective code, where different from the Member State where the supplier's document has been prepared; (k) date of issue of the document. 3. The supplier's document shall be indelibly printed in one of the official languages of the Union and easily visible and legible. Article 6 Transposition 1. Member States shall adopt and publish, by 31 December 2016 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 January 2017. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 7 Review clause The Commission shall review Article 2(4) by1 January 2019. Article 8 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 9 Addressees This Directive is addressed to the Member States. Done at Brussels, 15 October 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 267, 8.10.2008, p. 8.